Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Feeney on 3/23/2022.

The application has been amended as follows: 
Claim 42, line 28, before “uncooked” please delete “at least partly”.
Claim 61, line 22, before “uncooked” please delete “at least partly”.
Claim 63, please delete “used” and insert “made”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 42-44,46,48,51-54, and 58-63 are allowed. The closest prior art is the npl reference Lee’s Cooking(How to Make Fried Sushi).
Regarding independent claims 42 and 61, Lea’s Cooking teaches a fried sushi product comprising a core with salmon, raw(uncooked) cucumber, and raw bell pepper filling, a layer of cooked rice(i.e. at least partially cooked) enveloping the filling, and a 
Lee’s Cooking does not teach freezing and storing the battered product before frying so that the at least one product used to form the edible core is applied in a raw, uncooked, fresh, or refreshed form, and is kept that way at least up to the freezing step of (ii). It wouldn’t have been obvious to do such since Lee’s Cooking intends for the salmon present in the core to be cooked before consumption. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791